IN THE SUPREME COURT OF THE STATE OF NEVADA


                    U.S. BANK, NA.,                                       No. 68698
                                              Appellant,
                                      VS.

                    SATICOY BAY LLC SERIES 4952
                    MINERS RIDGE,
                                                                                    FILED
                                      Respondent.                                   WI 0 7 2016
                                                                                     CIE K,-IANDEMAN


                                                                               BY
                                            ORDER DISMISSING APPEAL
                                Pursuant to the stipulation of the parties, and cause
                    appearing, this appeal is dismissed. The parties shall bear their own costs
                    and attorney fees. NRAP 42(b).
                                It is so ORDERED.


                                                              CLERK OF THE SUPREME COURT
                                                              TRACE K. LINDW

                                                              Li'.


                    cc:   Hon. James Crockett, District Judge
                          Hon.
                          John Walter Boyer, Settlement Judge
                          Tiffany & Bosco, P. A.
                          Law Offices of Michael F. Bohn, Ltd.
                          Eighth District Court Clerk




 SUPREME COURT
       OF
     NEVADA


CLERK'S ORDER

 101-1947 attgPla

                                                                               Lc     wri t